OPINION
RAMSEY, Chief Justice.
This is an election contest. Pedro G. Perez, Plaintiff-Appellant, filed suit against Alfredo Alarcon, Valentin Lopez, and Armando Martinez, Defendants-Appellees, to contest their election to the Board of Trustees of the San Elizario Independent School District. The trial Court upheld the Defendants’ election. We affirm.
Plaintiff assigns three points of error. The first point complains that the trial Court erred in holding the Defendants correctly filed their applications in accordance with Sec. 23.03, Tex.Education Code Ann., V.T.C.A. It is admitted that the school district involved has more than 150 scholastics. In such event, the application should be filed with the Secretary of the board of trustees. The evidence reveals that the three Defendants executed applications which were signed by the school superintendent and then by the superintendent submitted to the Secretary of the board of trustees. The Secretary of the board of trustees signed the applications and the superintendent then delivered the applications to a Mr. Manny Rivas of the Veterans Affairs Administration at the Courthouse in El Paso. No explanation was given for the delivery to Mr. Rivas other than this was the procedure that had been followed in years past. The trial Court found that the Defendants properly filed their applications. We hold that upon completion of the application and its presentation to and acceptance by the Secretary of the board of trustees constitutes filing in accordance wtih Sec. 23.03, Tex. Education Code Ann. Point number one is overruled.
Point of error number two complains that the trial Court erred in holding that it was possible to ascertain the true results of the election. The total votes cast and the tabulation for each candidate were shown by requests for admissions and incorporated in the Court’s findings of facts. No evidence was introduced as to any voting irregularity nor was any evidence introduced whereby any voter was denied the right to vote nor was there any evidence that any voter would have voted differently had the Plaintiff’s name appeared on the ballot. The trial Court concluded, and we think correctly so, that there was no evidence to show that the results of the election would have been materially changed as contemplated in Art. 9.15, Tex. Election Code Ann., V.A.T.S. Point number two is overruled.
Point number three complains that the trial Court erred in holding that the Plaintiff was not a legal candidate. The trial Court found that the Plaintiff did not properly file his application to have his name placed on the ballot. The Plaintiff did run as a writ-in candidate but did not receive a sufficient number of votes to be elected. Whether or not he was a legal candidate is not determinative of any issue involved and is immaterial. Point of error number three is overruled.
The judgment of the trial Court is affirmed.